Citation Nr: 0513991	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-02 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from April 1956 to September 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  

The Board notes that the veteran requested a hearing in 
January 2004.  He was notified of the date, time, and 
location of that hearing by a VA letter dated in February 
2004.  The veteran failed to report of his scheduled hearing 
and there are no other outstanding hearing requests of 
record.


FINDINGS OF FACT

1.  In an unappealed July 1995 rating decision, the RO denied 
service connection for bilateral hearing loss. 

2.  Evidence associated with the veteran's claims folder 
subsequent to the RO's July 1995 rating decision is new and 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  Bilateral hearing loss is shown to be etiologically 
related to the veteran's active service.  


CONCLUSIONS OF LAW

1.  The July 1995 rating decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. §§  5103, 
5103A, 7104 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  Since the July 1995 rating decision, new and material 
evidence has been submitted, and the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  38 U.S.C.A. §§ 5103, 5104A, 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).

3.  Bilateral hearing loss was incurred during active 
service.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for bilateral 
hearing loss on the basis that he has submitted new and 
material evidence.  The Board observes that the veteran's 
service connection claim was originally denied in a July 1995 
rating decision.  At that time, the RO denied the veteran's 
claim as being not well-grounded and stated that there was no 
record of hearing loss as a chronic disability since active 
service.  It was also noted that the veteran's service 
medical records contained no mention of hearing loss and 
there was no evidence of continuity of treatment for hearing 
loss since service.  The July 1995 rating decision is final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2004).  

In October 2002, the veteran filed to reopen his service 
connection claim.  A March 2003 rating decision denied the 
veteran's claim and he disagreed with that decision, 
initiating a timely appeal.  As there is a prior final 
determination for the veteran's claim of entitlement to 
service connection for bilateral hearing loss, the July 1995 
rating decision, the Board is now required to decide whether 
new and material evidence has been presented before reopening 
and adjudicating the merits of the claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
pertinent version of 38 C.F.R. § 3.156(a), "new" evidence 
is existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can 
neither be cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2004).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the July 1995 rating 
decision, VA examination reports have been received as 
evidence.  A February 2003 VA examination report indicated 
that the veteran had bilateral hearing loss that was "highly 
likely" to be the result of noise exposure during active 
service.  Presuming the truthfulness of the evidence that has 
been presented, it bears directly and substantially upon the 
specific matter under consideration, i.e., whether the 
veteran currently has bilateral hearing loss that is 
etiologically related to active service.  Moreover, it is the 
Board's opinion that this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2004); see also Hodge 
v. West, 155 F.3d at 1363 (Fed. Cir. 1998) (holding that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).  Accordingly, the Board finds that the 
veteran has submitted new and material evidence, and his 
claim is reopened.

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The VCAA also provides that VA shall make reasonable efforts 
to assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The Board notes that the veteran has not been provided 
notification of the VCAA with respect to his claim of 
entitlement to service connection for bilateral hearing loss.  
A letter issued in December 2002 notified the veteran of 
evidence required to support a claim of entitlement to 
service connection for blindness in the right eye.  Hearing 
loss was not discussed.  However, because the Board is 
granting service connection by its decision this date and 
this constitutes a complete grant of benefits sought on 
appeal, any deficiency or error in compliance with the 
notification and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), is harmless.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
sensorineural hearing loss, are entitled to service 
connection when such disease is manifested to a compensable 
degree within one year of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385 (2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claims and finds that, for reasons and bases to be explained 
below, the veteran currently has bilateral hearing loss, as 
defined by 38 C.F.R. § 3.385, and such hearing loss has been 
attributed to active service.  Service connection is 
therefore warranted.  

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of bilateral hearing loss.  There is 
no separation examination of record.  The Board therefore has 
a heightened duty to explain its findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

A May 1995 VA audiological report revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
55
75
85
LEFT
95
90
80
90
100

Speech recognition was 90 percent on the right ear and 25 
percent on the left.  The examiner noted that the veteran had 
a history of hearing loss since the age of 18 when he was 
exposed to a loud blast aboard an aircraft carrier.  He was 
diagnosed with moderate sloping to profound sensorineural 
hearing loss on the right with excellent speech 
discrimination; and profound sensorineural hearing loss on 
the left with very poor speech discrimination.  

At his September 2002 VA examination, the veteran reported 
that during active service, he was blown across the deck of 
an aircraft carrier by a propeller blast.  He reported that 
he was deaf in his left ear as a result of being too close to 
the blast.  The veteran was diagnosed with hearing loss in 
the left ear.  

At his February 2003 VA examination, the veteran reported 
that in 1958 a jet blast blew him into the propeller of an 
adjacent plane.  He stated that he was not wearing hearing 
protection and that he had had decreased hearing since that 
time that never returned to normal.  He reported to the 
examiner that he had served on a flight deck in the Navy.  He 
indicated that he was practically deaf in his left ear and 
that his hearing was getting worse.  He denied significant 
history of ear infection, pain, drainage, dizziness, or 
balance problems.  He also denied noise exposure following 
active service.  Audiological testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
75
85
105
LEFT
95
>105
>105
>105
>105

Puretone threshold averages were 80 decibels for the right 
ear and >105 for the left.  Speech recognition was 67 percent 
on the right and the left could not be tested.  Ultimately, 
the veteran was diagnosed with moderate to profound 
sensorineural hearing loss in the right ear and profound 
sensorineural hearing loss in the left ear.  Functional 
hearing was noted as being "poor."  The examiner opined, 
after reviewing the claims file and hearing the veteran's 
reported history, that the veteran's hearing loss was 
"highly likely" to be the result of noise exposure during 
active service.  

The Board finds the evidence of record, specifically the May 
1995 audiological report and the February 2003 VA 
audiological examination report, have demonstrated that the 
veteran currently has bilateral hearing loss pursuant to 
38 C.F.R. § 3.385 (2004).  As such, the veteran's bilateral 
hearing loss meets the regulatory requirement for hearing 
loss as defined by VA.  In addition to evidence showing that 
the veteran currently suffers from bilateral hearing loss, 
there is medical evidence linking the veteran's current 
bilateral hearing loss to his active service.  The February 
2003 audiological examiner specifically stated that it was 
"highly likely" that the veteran's bilateral hearing loss 
was to noise exposure during active service.  

The basis of the RO's March 2003 denial was that no hearing 
loss was actually shown during service.  However, the 
veteran's history of acoustic trauma reported to the examiner 
is credible and sufficient to support his claim.  The Board 
notes that the veteran did serve in the U.S. Navy aboard the 
aircraft carrier USS Lake Champlain.  Service records 
indicate that the veteran was an airman apprentice.  
Additional service records also indicate that he was injured 
in November 1956 in an incident in which he was struck by a 
moving propeller aircraft blade while aboard that ship 
sustaining a significant injury to his right arm that 
required several surgeries and ultimately resulted in his 
transfer to the Temporary Duty Retirement List in 1958.  The 
record also shows that during this time, the veteran was 
stationed aboard the aircraft carrier USS Randolph.  While 
service medical record do not confirm that the veteran 
complained of hearing loss contemporaneous with the 1956 
inservice incident which he reported he had done at the time 
of the February 2003 VA examination, such records clearly 
document that the incident in question occurred.  Thus, 
although the February 2003 VA examiner noted there were no 
hearing screening results subsequent to the veteran's 
induction, and thus rendered his opinion on the veteran's 
case history and the history as stated by the veteran, the 
history provided by that veteran at the time of the February 
2003 audiology examination essentially was not inaccurate 
with respect to his exposure to aircraft noise as well as the 
incident involving the aircraft propeller.  

In this regard, the Board emphasizes that in each case in 
which a veteran is seeking service connection for a 
disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown 
by such veteran's service record, the official history of 
each organization in which the veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).  The veteran is clearly 
competent to relate a history of noise exposure during 
service, and his testimony is particularly credible in light 
of the fact that there is no separation examination of 
record.  The Board finds that the veteran's exposure to 
acoustic trauma is consistent with the nature and 
circumstances of this veteran's service.  Id.  Although the 
record does not demonstrate hearing loss as defined by VA for 
many years following service, VA's regulations do not 
necessarily preclude service connection for hearing loss that 
first met the requirements of 38 C.F.R. § 3.385 after 
service.  See, e.g., Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  In this case, not only is there a credible history 
of noise exposure during service, but there is also a medical 
opinion linking the veteran's bilateral hearing loss to 
active service and the February 2003 VA examiner reviewed the 
claims file prior to making his diagnosis.  

For the reasons and bases described above, the Board finds 
that the evidence supports the veteran's claims of 
entitlement to service connection for bilateral hearing loss.  
The benefit sought on appeal is accordingly granted.  


ORDER

Service connection for bilateral hearing loss is granted.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


